Filed 8/28/19
                 IN THE SUPREME COURT OF
                        CALIFORNIA
      In re RICARDO P., a Person Coming Under the Juvenile Court
                                 Law.


                                THE PEOPLE,
                           Plaintiff and Respondent,
                                       v.
                                 RICARDO P.,
                           Defendant and Appellant.

                                   S230923

                     First Appellate District, Division One
                                   A144149

                        Alameda County Superior Court
                                SJ14023676


                      ORDER MODIFYING OPINIONS

THE COURT:

        The majority opinion in this case, filed on August 15, 2019, is
modified as follows:
        1.      The second complete sentence in the first paragraph on page
7 of the slip opinion presently provides: “We hold that the condition
does not satisfy Lent’s third prong because, on the record before us, the



                                        1
burden it imposes on Ricardo’s privacy is substantially disproportionate
to the countervailing interests of furthering his rehabilitation and
protecting society.”
      This sentence is modified to provide as follows:
      “We hold that the condition satisfies Lent’s third prong and is
therefore invalid under the Lent test because, on the record before us,
the burden it imposes on Ricardo’s privacy is substantially
disproportionate to the countervailing interests of furthering his
rehabilitation and protecting society.”


      2.    The first complete sentence in the first paragraph on page 8
of the slip opinion presently provides: “But even accepting these
premises, we conclude that the electronics search condition here does
not satisfy Lent’s third prong because the burden it imposes on
Ricardo’s privacy is substantially disproportionate to the condition’s
goal of monitoring and deterring drug use.”
      This sentence is modified to provide as follows:
      “But even accepting these premises, we conclude that the
electronics search condition here satisfies Lent’s third prong, such that
the condition is invalid under Lent, because the burden it imposes on
Ricardo’s privacy is substantially disproportionate to the condition’s
goal of monitoring and deterring drug use.”


      These modifications do not affect the judgment.




                                      2
      The concurring and dissenting opinion in this case, filed on
August 15, 2019, is modified as follows:
      1.      The first sentence in the first paragraph on page 9 of the
concurring and dissenting slip opinion presently provides: “Lent’s third
prong is satisfied here.”
      This sentence is modified to provide as follows:
      “The electronics search condition before us fails Lent’s third prong
because the condition has a reasonable relationship to Ricardo’s
reformation and rehabilitation.”


      2.      The first complete sentence in the first paragraph on page
15 of the concurring and dissenting slip opinion presently provides: “It
concludes that the electronics search condition here ‘does not satisfy
Lent’s third prong because, on the record before us, the burden it
imposes on Ricardo’s privacy is substantially disproportionate to the
countervailing interests of furthering his rehabilitation and protecting
society.’ ”
      This sentence is modified to provide as follows:
      “It concludes that the electronics search condition here ‘satisfies
Lent’s third prong and is therefore invalid under the Lent test because,
on the record before us, the burden it imposes on Ricardo’s privacy is
substantially disproportionate to the countervailing interests of
furthering his rehabilitation and protecting society.’ ”




                                        3